In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00227-CV

LON SMITH & ASSOCIATES, INC., AND           §   On Appeal from the 236th District Court
A-1 SYSTEMS, INC. D/B/A LON SMITH
ROOFING AND CONSTRUCTION,
Appellants                                  §   of Tarrant County (236-267881-13)


V.                                          §   April 14, 2022


JOE KEY AND STACCI KEY, Appellees           §   Opinion by Justice Wallach


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the part of the trial court’s judgment denying arbitration as to the class

and individual claims. We affirm those portions of the trial court’s order denying

Appellants Lon Smith & Associates, Inc., and A-1 Systems, Inc. d/b/a Lon Smith

Roofing and Construction’s (“Smith”) Motion to Compel Arbitration as to the

Appellees Joe Key’s and Stacci Key’s individual claims and denying Smith’s Motion to
Compel Arbitration as to the class members. We dismiss for want of jurisdiction the

portion of Smith’s interlocutory appeal regarding the trial court’s order denying

Smith’s Motion to Amend Class Certification. We order the case remanded to the trial

court for further proceedings not inconsistent with this opinion.

      It is further ordered that Appellants Lon Smith & Associates, Inc., and A-

1 Systems, Inc. d/b/a Lon Smith Roofing and Construction shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Mike Wallach__________________
                                           Justice Mike Wallach